GUNN, Judge,
concurring.
I concur with the result reached by the majority. I believe that the circuit court has the right to adopt and invoke court rules, such as Rule 6, governing judicial business. But care must be taken in the imposition of such rules so as not to clash with the specific intendment of the discovery procedures of Rule 56.01 — the allowance of broad latitude in discovery process.
I can see that a rigid and invariable application of Rule 6 could violate the purpose of Rule 56.01 and at the same time provide no meaningful benefit to the trial court. For example, under Rule 6 no further discovery would be allowed in a case which has finally been set for trial although such discovery causes the trial no inconvenience as in the case where a case is scheduled for trial some substantial time in the future. Application of Rule 6 in such a situation would serve no purpose except to frustrate Rule 56.01.
However, I fully recognize the need for the trial court to be able to conduct its business as efficiently as possible taking into consideration the best interests of all parties involved in the litigation. Without some strictures, deliberate last minute requests for discovery could interfere with docket planning, causing unfair and unreasonable delay, confusion and interference with orderly process of court procedures, scheduling of cases and trial preparation.
Under the circumstances of this case I cannot see where the proposed discovery sought by the relator was so unreasonable as to disturb orderly court business. I therefore concur in the result reached by the majority.